Citation Nr: 1507071	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-33 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file includes two medical opinions as to the etiology of the Veteran's hearing loss and tinnitus, regrettably, neither is adequate to confirm or disprove service connection.  

In a July 2011 VA examination, the VA examiner stated that it was less likely than not that the Veteran's hearing loss and tinnitus were not related to service but did not provide a thorough rationale as to why she came to this conclusion.  

Further the Veteran's March 1965 audiometric results from the Veteran's induction examination and those gathered at the time of his March 1967 separation from service demonstrate a significant variation at 4000 Hertz.  Specifically, the Veteran is shown in 1965 to have a reading of 50 in the right ear and 25 in the left ear and the examiner notes a moderate hearing loss at that time.  In contrast, audiometric findings from March 1967 demonstrate no hearing loss in either ear at 4000 Hertz.  The examiner is asked to speak to the likelihood of the level of improvement shown in March 1967 and to provide an opinion as to whether the March 1965 and March 1967 audiometric findings may be considered accurate.

As the VA examination is inadequate as pertaining to the issues of service connection for hearing loss and service connection for tinnitus, a new examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, private physician Dr. T.T. stated in a December 2012 letter that the Veteran's hearing loss and tinnitus were likely due to in-service noise exposure and age, but he failed to provide an adequate basis for his conclusion.  The Veteran is again invited to provide any additional private findings which support his claims.

Regarding the Veteran's claim for an increased rating for his right ankle disability, the Veteran indicated, through his representative, in an April 2013 correspondence that his symptoms had become worse since his last VA examination.  Thus, a new examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated after April 16, 2012.  Contact the Veteran and request authorization and consent to release information to VA for the records from any additional private facility where the Veteran received for hearing loss, tinnitus and/or a right ankle disability and obtain such records thereafter.

If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an examination in order to determine the nature and etiology of his current hearing loss and tinnitus.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current hearing loss and tinnitus was incurred in or otherwise the result of the Veteran's active service. 

The examiner must discuss the Veteran's March 1965 and March 1967 audiometric results and the reliability of those audiometric findings as it pertains to the issue of service connection for hearing loss and tinnitus.

A complete rationale for any opinion expressed must be provided.

3.  The Veteran should be afforded the appropriate VA examination to determine the current severity of his right ankle disability, to include the current level of occupational and social impairment due to the service-connected right ankle disability. 

The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected right ankle disability should be reported in detail.  The VA examiner should also render an opinion as to whether the Veteran's right ankle disability renders the Veteran incapable of obtaining and maintaining substantially gainful employment.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

